DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed November 16, 2020. Claims 21-40 are presently pending and are presented for examination.

Objections
4.	Claim 23 recites “service providers, and”. There is nothing else after the “and” giving the impression the applicant forgot to add a limitation.
	Claims 21 and 30 recite “GPS”. Acronyms must be defined when used in limitations for a clear interpretation of the claim.
Appropriate correction is required.


Continuation Application
5.    This application is a continuation application of U.S. Application 15/263,096, filed 09/12/2016, now U.S. Patent #10,839,569. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Nonstatutory Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,839,569. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclosed the same subject matter.
Claims 22-29 depend from claim 21 and therefore include the same limitation as claim 21 so they are rejected for the same reason.
Claim 30 contain similar limitations as claim 21 so it is rejected for similar reasons.
Claims 31-40 depend from claim 21, and therefore include the same limitations as claims 21, so they are rejected for the same reasons.
17/099,651 (Current Application)
Patent No 10,839,569
Claim 21: A mapping tools system, comprising: a component systems package including a mapping system configured to add GPS coordinates to geospatial property listing data; a mapping algorithm automated to overlay and map the geospatial property listing data onto satellite imagery;
Claim 1: A cemetery geospatial mapping system, comprising: a mapping tools system comprising: a component systems package including a mapping system configured to configured to: (i) overlay cemetery property visualizations onto satellite imagery with a mapping algorithm, and subsequently wherein the cemetery property visualizations include easements;
an interface configured to provide multiplicity of end-users with access to the component systems package, the interface and the mapping algorithm are configured by the mapping system, wherein the mapping system is further configured to enable the multiplicity of end-users to visually interact with information about the geospatial property listing data and manually adjust the automated overlay and map if needed to adjust the GPS coordinates;
and (ii) overlay global positioning system (GPS) coordinates representing perimeters of gravesites onto the cemetery property visualizations, wherein each cemetery property visualization is displayed as a polyline and represents a perimeter of a gravesite; wherein the mapping system is further configured to (1) enable a multiplicity of end-users to visually interact with information about the cemetery property visualizations, and
a host site accessible to the multiplicity of end-users by way of a communications network and the interface, the host site being stored on a non-transient machine-readable medium of an application server system;
(2) manually adjust the cemetery property visualization or the GPS coordinates the automated overlaying and mapping if needed to adjust the GPS coordinates; a host site accessible to the multiplicity of end-users by way of a communications network, the host site being stored on a non-transient machine-readable medium of an application server system and configured to provide the multiplicity of end-users with access to the mapping tools system by way of an interface; and
and a database server system comprising a non-transient machine-readable medium for storing information needed during the operation of the mapping tools system.
a database server system comprising a second non-transient machine-readable medium for storing information needed during the operation of the mapping tools system wherein the mapping system is configured to: (1) enable a multiplicity of end-users to visually interact with information about the cemetery property visualizations; and

(2) provide methods for end-users to manually adjust the polylines associated with one or more GPS coordinates representing perimeters of gravesites wherein the manual adjustments are limited to areas that do not overlap with easements.


Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claim 21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 

9.	Claim 21 requires a non-transitory computer readable store medium, which stores a program. The specification does not set forth what constitutes a non-transitory computer readable store medium, and therefore, in view of the ordinary and customary meaning of computer readable media and in accordance with the broadest reasonable interpretation of the claim, said medium could be directed towards a transitory propagating signal per se and considered to be non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. O'Reilly, 56 U.S. (15 How.) at 112-14. Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.   Please refer to MPEP 2111.01 and the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf. 

Claim Rejections - 35 USC § 112(b)
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 25, 29-30, and 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

12.	The term “optimally position” in claims 25 and 30 is a relative term which renders the claim indefinite.  The term “optimally position” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please provide a specific definition of the term by amending the claims or removing it from the claims. Appropriate correction is required.

13.	The term “their correct locations” in claims 25 and 30 is a relative term which renders the claim indefinite.  The term “their correct locations” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please provide a specific definition of the term by amending the claims or removing it from the claims. Appropriate correction is required.

14.	The term “optimal price” in claims 29 and 40 is a relative term which renders the claim indefinite.  The term “optimally position” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please provide a specific definition of the term by amending the claims or removing it from the claims. Appropriate correction is required.

15.	The term “maximize profits” in claims 29 and 40 is a relative term which renders the claim indefinite.  The term “optimally position” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please provide a specific definition of the term by amending the claims or removing it from the claims. Appropriate correction is required.


16.	Claims 21 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  

Claims 21 and 31 recite “the operation”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


17.	Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 is a system claim depending upon a method claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


19.	Claims 21-40 are rejected under 35 U.S.C 103 as being unpatentable over Florance et al, US 2009/0132316, in view of Meadow et al. US 2014/0019302, hereinafter referred to as Florance and Meadow, respectively.

Regarding claim 21, Florance discloses a mapping tools system, comprising: 
a component systems package including a mapping system configured to add GPS coordinates to property listing data (See at least fig 1-138, ¶ 267, “Map features are overlaid onto the aerial image. Information about the property is associated with the image of the property appearing in the aerial image”), (See at least fig 1-138, ¶ 269, “The map features can comprise, for example, street names, lines indicating street routes, lines indicating city, county, or state boundaries, or symbols indicating terrain features”); 
a mapping algorithm automated to overlay and map the property listing data onto satellite imagery (See at least fig 1-138, ¶ 623, “The aerial image can include map features that are overlaid on the aerial image. The map features can include, for example, street names, lines indicating street routes, lines indicating city, county, or state boundaries, and symbols indicating terrain features”), (See at least fig 1-138, ¶ 85, “the present invention also provides a unique method for searching for property within a geographical area using a map linked to a database that stores geographically pertinent information. As an example, the map includes icons showing the locations of properties for which the database has information”), (See at least fig 1-138, ¶ 547, “ the map-based search tool of the present invention receives a radius, rectangular, or polygonal area drawn over a map by a user, divides the area into a plurality of pixels, determines latitude and longitude coordinates corresponding to the pixels, calculates a spatial index based on the coordinates, and retrieves data associated with the coordinates and the spatial index”); 
an interface configured to provide multiplicity of end-users with access to the component systems package, the interface and the mapping algorithm are configured by the mapping system, wherein the mapping system is further configured to enable the multiplicity of end-users to visually interact with information about the property listing data and manually adjust the automated overlay and map if needed to adjust the GPS coordinates (See at least fig 1-138, ¶ 212, “Each digitized video image depicts a view of a specified area of a real estate property. The data records include, for example, the digitized video images, textual information concerning the real estate, and information identifying the geographic location of the real estate in a computer database”), (See at least fig 1-138, ¶ 540, “The user can zoom in on the market area map by clicking on the zoom button”), (See at least fig 1-138, ¶ 532, “the analytical tool prompts the user for a geographic region in which to search for properties meeting the criteria. The user can define the geographic region by, for example, market, submarket, county, city, zip code, user defined boundaries (e.g., using the map search tools described herein), or street grid”); 
a host site accessible to the multiplicity of end-users by way of a communications network and the interface, the host site being stored on a non-transient machine-readable medium of an application server system (See at least fig 1-138, ¶ 154, “In another aspect of this embodiment of the present invention, distributing the real estate data involves providing a web-based interface in communication with the unified group of correlated databases”), (See at least fig 1-138, ¶ 549, “The pages of web site X104 are served by a service provider server Xl 06, which includes a web service X108, a map calculation application XllO, and a client mapping component”); and 
a database server system comprising a non-transient machine-readable medium for storing information needed during the operation of the mapping tools system (See at least fig 1-138, ¶ 40, “The system has access to databases containing independent and comparable data on commercial real estate, which are continuously assembled and updated by professional researchers”).
Florance fails to explicitly disclose geospatial data.
However, Meadow teaches geospatial data (See at least fig 1-32, ¶ 31, “Overlays can include one or more of: metadata, data related to a composite image, and geospatial information”), (See at least fig 1-32,¶ 109, “image data can be correlated with geospatial data so that a particular street address or Cartesian coordinate, such as a latitude/longitude location, is designated and specific image data is presented which correlates with the geospatial data.”), (See at least fig 1-32,¶ 120, “geospatial data, such as latitude and longitude coordinates, can be generated by the GPS and stored with image data”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Florance and include geospatial data as taught by Meadow because it would allow the system aerial view according
to geospatial data generated during image data capture and processing of the image data (Meadow ¶ 139).

Regarding claim 22, Florance discloses the mapping tools system of claim 21, wherein the component systems package comprises a searching system, an interactive data system, and a dynamic pricing system; and wherein the geospatial property listing data includes at least one or more of cemetery properties and cemetery property records (See at least fig 1-138, ¶ 545, “In addition, the user can click on the corners of a polygon to create an outer boundary of a custom submarket. The user can save the designated search areas and can retrieve the areas for future and/or periodic searches”), (See at least fig 1-138, ¶ 541, “The user then clicks other points to create the boundaries of the polygon 11902 that define the custom submarket. The system automatically closes the polygon 11902 when the user clicks close to the first point of the polygon”), (See at least fig 1-138, ¶ 547, “the map-based search tool of the present invention receives a radius, rectangular, or polygonal area drawn over a map by a user, divides the area into a plurality of pixels, determines latitude and longitude coordinates corresponding to the pixels, calculates a spatial index based on the coordinates, and retrieves data associated with the coordinates and the spatial index”). 

Regarding claim 23, Florance discloses the mapping tools system of claim 21, wherein the component systems package is stored on a memory of the application server system, the interface being a software application that comprises a portion of the mapping tools system and provides access to the component systems package; wherein the component systems package is stored on a memory of the database server system, the interface providing communication between the application server system and the component systems package on the database server system; and wherein the component systems package comprises one or more services operated by one or more third-party service providers, and (See at least fig 1-138, ¶ 115, “a system controller which is further comprised of: a data processing system; data entry means; memory means; and, communication means for communicating data between the system controller and a plurality of input and output points”), (See at least fig 1-138, ¶ 154, “ In another aspect of this embodiment of the present invention, distributing the real estate data involves providing a web-based interface in communication with the unified group of correlated databases”), (See at least fig 1-138, ¶ 16, “The global information network or Internet can help maximize interaction among participants in a marketplace. The Internet has emerged as a mass communications and commerce medium enabling millions of people worldwide to share information, create communities among individuals with similar interests, and conduct business electronically”), (See at least fig 1-138, ¶ 105, “ Likewise, the system could be used to display information concerning merchants, service providers, or tourist attractions within a particular area in a non-commercial setting”).

Regarding claim 24, Florance discloses the mapping tools system of claim 21, wherein the interface comprises a connection over the communications network, whereby the application server system sends requests to, and receives services from, the one or more third-party service providers (See at least fig 1-138, ¶ 16, “The global information network or Internet can help maximize interaction among participants in a marketplace. The Internet has emerged as a mass communications and commerce medium enabling millions of people worldwide to share information, create communities among individuals with similar interests, and conduct business electronically”), (See at least fig 1-138, ¶ 105, “Likewise, the system could be used to display information concerning merchants, service providers, or tourist attractions within a particular area in a non-commercial setting”).
Regarding claim 25, Florance discloses the mapping tools system of claim 21, wherein the mapping system is configured to optimally position the cemetery properties in their correct locations within a cemetery section comprising a group of the cemetery properties arranged into a grid; wherein the mapping system is configured to utilize several different property address schemes coupled with additional input by the multiplicity of end-users; wherein the mapping system is configured to facilitate an end-user simultaneously overlaying one or more cemetery property records onto the satellite imagery; and wherein the mapping system enables rotating and translating of the one or more cemetery properties in cardinal directions (See at least fig 1-138, ¶ 532, “The user can define the geographic region by, for example, market, submarket, county, city, zip code, user defined boundaries (e.g., using the map search tools described herein), or street grid”), (See at least fig 1-138, ¶ 145, “According to the method, each digitized video image depicts a real estate. In addition, the data records include the digitized video images, textual information concerning the real estate, and information identifying the location of the real estate”), (See at least fig 1-138, ¶ 623, “The aerial image can include map features that are overlaid on the aerial image. The map features can include, for example, street names, lines indicating street routes, lines indicating city, county, or state boundaries, and symbols indicating terrain features”).

Regarding claim 26, Florance discloses the mapping tools system of claim 21, wherein the mapping system is configured to use one or more Bezier curve algorithms to accommodate curved property lines, curved parcels lines, curved right-of-way lines, or curved easement lines, based on a specified number of control points; wherein the mapping system is configured to use a midpoint at the top of the cemetery property to determine the corner points for the cemetery property (See at least fig 1-138, ¶ 623, “The aerial image can include map features that are overlaid on the aerial image. The map features can include, for example, street names, lines indicating street routes, lines indicating city, county, or state boundaries, and symbols indicating terrain features”), (See at least fig 1-138, ¶ 269, “The map features can comprise, for example, street names, lines indicating street routes, lines indicating city, county, or state boundaries, or symbols indicating terrain features”), (See at least fig 1-138, ¶ 267, “Map features are overlaid onto the aerial image. Information about the property is associated with the image of the property appearing in the aerial image”).

Regarding claim 27, Florance discloses the mapping tools system of claim 26, wherein the mapping system is configured to display a polyline anchored to the corner points, such that the cemetery property is visibly overlaid onto the satellite imagery; and wherein the mapping system is configured to associate geographical locations with the corner points, the geographical locations comprising latitude and longitude coordinates that are determined by way of the satellite imagery (See at least fig 1-138, ¶ 264, “The user draws the search area by dragging a shape, such as a rectangle or circle, or by using a polygon drawing tool.”), (See at least fig 1-138, ¶ 554, “For a polygon search, the polygon area is converted into multiple quadrangles based on the polygon definition”), (See at least fig 1-138, ¶ 560, “a user can view the actual appearance of an area and define geographic areas (e.g., radius, rectangle, or polygon) over the photograph. The system displays the search area and the search results over the photograph in the same manner described above for pictorial maps”).

Regarding claim 28, Florance discloses the mapping tools system of claim 22, wherein the searching system is configured to provide interactive map-based searching of cemetery properties and visual property selection whereby one or more cemetery properties is selected by clicking with a pointing device within the one or more cemetery properties overlaying the satellite imagery; and wherein the searching system is configured to incorporate a searching bias, whereby search results may be prioritized based on at least proximity to a selected cemetery property (See at least fig 1-138, ¶ 212, “Each digitized video image depicts a view of a specified area of a real estate property. The data records include, for example, the digitized video images, textual information concerning the real estate, and information identifying the geographic location of the real estate in a computer database”), (See at least fig 1-138, ¶ 540, “The user can zoom in on the market area map by clicking on the zoom button”), (See at least fig 1-138, ¶ 532, “the analytical tool prompts the user for a geographic region in which to search for properties meeting the criteria. The user can define the geographic region by, for example, market, submarket, county, city, zip code, user defined boundaries (e.g., using the map search tools described herein), or street grid”).

Regarding claim 29, Florance discloses the mapping tools system of claim 22, wherein the interactive data system is configured to provide dynamic heat maps comprising visual data associated with selected cemetery properties and data sets; wherein the dynamic pricing system is configured to use machine-learning algorithms to analyze data so as to provide an optimal price for each cemetery property and unit of inventory; and wherein the dynamic pricing system is configured to maximize profits based on one or more predefined characteristics associated with each property and unit of inventory (See at least fig 1-138, ¶ 663, “This web-based analytic tool allows users to perform more sophisticated analyses of underlying market conditions and trends when making investment, leasing, purchase, sale, construction, and marketing decisions involving commercial real estate”), (See at least fig 1-138, ¶ 664, “ Clients can search the proprietary database of comparable sales information by multiple search parameters, including location, property type, square footage, price range, and number of units. Clients receive a report of all relevant properties in the database matching their search criteria, including photographs”).

Regarding claim 30, Florance discloses a method of a mapping tools system used as a sales tool in a funeral industry, comprising: 
adding GPS coordinates to property listing data with a component systems package, the component systems package including a mapping system, wherein the property listing data includes at least one or more of cemetery properties and cemetery property records (See at least fig 1-138, ¶ 267, “Map features are overlaid onto the aerial image. Information about the property is associated with the image of the property appearing in the aerial image”), (See at least fig 1-138, ¶ 269, “The map features can comprise, for example, street names, lines indicating street routes, lines indicating city, county, or state boundaries, or symbols indicating terrain features”);
automatically overlaying and mapping the property listing data onto satellite imagery with a mapping algorithm of the mapping system (See at least fig 1-138, ¶ 623, “The aerial image can include map features that are overlaid on the aerial image. The map features can include, for example, street names, lines indicating street routes, lines indicating city, county, or state boundaries, and symbols indicating terrain features”), (See at least fig 1-138, ¶ 269, “The map features can comprise, for example, street names, lines indicating street routes, lines indicating city, county, or state boundaries, or symbols indicating terrain features”), (See at least fig 1-138, ¶ 267, “Map features are overlaid onto the aerial image. Information about the property is associated with the image of the property appearing in the aerial image”); 
enabling multiplicity of end-users to visually interact with information about the property listing data with an interface of the mapping system, the interface is configured to provide the multiplicity of end-users with access to the component systems package, wherein the mapping system is further configured to manually adjust the automated overlaying and mapping when adjustment of the GPS coordinates are needed (See at least fig 1-138, ¶ 212, “Each digitized video image depicts a view of a specified area of a real estate property. The data records include, for example, the digitized video images, textual information concerning the real estate, and information identifying the geographic location of the real estate in a computer database”), (See at least fig 1-138, ¶ 540, “The user can zoom in on the market area map by clicking on the zoom button”), (See at least fig 1-138, ¶ 532, “the analytical tool prompts the user for a geographic region in which to search for properties meeting the criteria. The user can define the geographic region by, for example, market, submarket, county, city, zip code, user defined boundaries (e.g., using the map search tools described herein), or street grid”); and 
optimally positioning the cemetery properties of the property listing data in their correct locations within a cemetery section comprising a group of the cemetery properties arranged into a grid (See at least fig 1-138, ¶ 532, “The user can define the geographic region by, for example, market, submarket, county, city, zip code, user defined boundaries (e.g., using the map search tools described herein), or street grid”), (See at least fig 1-138, ¶ 145, “According to the method, each digitized video image depicts a real estate. In addition, the data records include the digitized video images, textual information concerning the real estate, and information identifying the location of the real estate”), (See at least fig 1-138, ¶ 623, “The aerial image can include map features that are overlaid on the aerial image. The map features can include, for example, street names, lines indicating street routes, lines indicating city, county, or state boundaries, and symbols indicating terrain features”)
Florance fails to explicitly disclose geospatial data.
However, Meadow teaches geospatial data (See at least fig 1-32, ¶ 31, “Overlays can include one or more of: metadata, data related to a composite image, and geospatial information”), (See at least fig 1-32,¶ 109, “image data can be correlated with geospatial data so that a particular street address or Cartesian coordinate, such as a latitude/longitude location, is designated and specific image data is presented which correlates with the geospatial data.”), (See at least fig 1-32,¶ 120, “geospatial data, such as latitude and longitude coordinates, can be generated by the GPS and stored with image data”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Florance and include geospatial data as taught by Meadow because it would allow the method aerial view according
to geospatial data generated during image data capture and processing of the image data (Meadow ¶ 139).

Regarding claim 31, Florance discloses the method of claim 30, further comprising: providing the multiplicity of end-users access to a host site by way of a communications network and the interface, the host site being stored on a non-transient machine-readable medium of an application server system; and storing information used during the operation of the mapping tools system with a database server system that comprises a non-transient machine-readable medium (See at least fig 1-138, ¶ 212, “Each digitized video image depicts a view of a specified area of a real estate property. The data records include, for example, the digitized video images, textual information concerning the real estate, and information identifying the geographic location of the real estate in a computer database”), (See at least fig 1-138, ¶ 540, “The user can zoom in on the market area map by clicking on the zoom button”), (See at least fig 1-138, ¶ 532, “the analytical tool prompts the user for a geographic region in which to search for properties meeting the criteria. The user can define the geographic region by, for example, market, submarket, county, city, zip code, user defined boundaries (e.g., using the map search tools described herein), or street grid”)

Regarding claim 32, Florance discloses the method of claim 30, wherein the component systems package comprises a searching system, an interactive data system, and a dynamic pricing system (See at least fig 1-138, ¶ 545, “In addition, the user can click on the corners of a polygon to create an outer boundary of a custom submarket. The user can save the designated search areas and can retrieve the areas for future and/or periodic searches”), (See at least fig 1-138, ¶ 541, “The user then clicks other points to create the boundaries of the polygon 11902 that define the custom submarket. The system automatically closes the polygon 11902 when the user clicks close to the first point of the polygon”), (See at least fig 1-138, ¶ 547, “the map-based search tool of the present invention receives a radius, rectangular, or polygonal area drawn over a map by a user, divides the area into a plurality of pixels, determines latitude and longitude coordinates corresponding to the pixels, calculates a spatial index based on the coordinates, and retrieves data associated with the coordinates and the spatial index”). 

Regarding claim 33, Florance discloses the method of claim 30, wherein the component systems package is stored on a memory of the application server system, the interface being a software application that comprises a portion of the mapping tools system and provides access to the component systems package; wherein the component systems package is stored on a memory of the database server system, the interface providing communication between the application server system and the component systems package on the database server system; and wherein the component systems package comprises one or more services operated by one or more third-party service providers (See at least fig 1-138, ¶ 115, “a system controller which is further comprised of: a data processing system; data entry means; memory means; and, communication means for communicating data between the system controller and a plurality of input and output points”), (See at least fig 1-138, ¶ 154, “ In another aspect of this embodiment of the present invention, distributing the real estate data involves providing a web-based interface in communication with the unified group of correlated databases”), (See at least fig 1-138, ¶ 16, “The global information network or Internet can help maximize interaction among participants in a marketplace. The Internet has emerged as a mass communications and commerce medium enabling millions of people worldwide to share information, create communities among individuals with similar interests, and conduct business electronically”), (See at least fig 1-138, ¶ 105, “ Likewise, the system could be used to display information concerning merchants, service providers, or tourist attractions within a particular area in a non-commercial setting”).

Regarding claim 34, Florance discloses the method of claim 30, wherein the interface comprises a connection over the communications network, whereby the application server system sends requests to, and receives services from, the one or more third-party service providers (See at least fig 1-138, ¶ 16, “The global information network or Internet can help maximize interaction among participants in a marketplace. The Internet has emerged as a mass communications and commerce medium enabling millions of people worldwide to share information, create communities among individuals with similar interests, and conduct business electronically”), (See at least fig 1-138, ¶ 105, “Likewise, the system could be used to display information concerning merchants, service providers, or tourist attractions within a particular area in a non-commercial setting”).

Regarding claim 35, Florance discloses the method of claim 30, wherein the mapping system is configured to utilize several different property address schemes coupled with additional input by the multiplicity of end-users; wherein the mapping system is configured to facilitate an end-user simultaneously overlaying one or more cemetery property records onto the satellite imagery; and wherein the mapping system enables rotating and translating of the one or more cemetery properties in cardinal directions (See at least fig 1-138, ¶ 532, “The user can define the geographic region by, for example, market, submarket, county, city, zip code, user defined boundaries (e.g., using the map search tools described herein), or street grid”), (See at least fig 1-138, ¶ 145, “According to the method, each digitized video image depicts a real estate. In addition, the data records include the digitized video images, textual information concerning the real estate, and information identifying the location of the real estate”), (See at least fig 1-138, ¶ 623, “The aerial image can include map features that are overlaid on the aerial image. The map features can include, for example, street names, lines indicating street routes, lines indicating city, county, or state boundaries, and symbols indicating terrain features”).

Regarding claim 36, Florance discloses the method of claim 30, wherein the mapping system is configured to use one or more Bezier curve algorithms to accommodate curved property lines, curved parcels lines, curved right-of-way lines, or curved easement lines, based on a specified number of control points; and wherein the mapping system is configured to use a midpoint at the top of the cemetery property to determine the corner points for the cemetery property (See at least fig 1-138, ¶ 623, “The aerial image can include map features that are overlaid on the aerial image. The map features can include, for example, street names, lines indicating street routes, lines indicating city, county, or state boundaries, and symbols indicating terrain features”), (See at least fig 1-138, ¶ 269, “The map features can comprise, for example, street names, lines indicating street routes, lines indicating city, county, or state boundaries, or symbols indicating terrain features”), (See at least fig 1-138, ¶ 267, “Map features are overlaid onto the aerial image. Information about the property is associated with the image of the property appearing in the aerial image”).

Regarding claim 37, Florance discloses the mapping tools system of claim 36, wherein the mapping system is configured to display a polyline anchored to the corner points, such that the cemetery property is visibly overlaid onto the satellite imagery; and wherein the mapping system is configured to associate geographical locations with the corner points, the geographical locations comprising latitude and longitude coordinates that are determined by way of the satellite imagery (See at least fig 1-138, ¶ 264, “The user draws the search area by dragging a shape, such as a rectangle or circle, or by using a polygon drawing tool.”), (See at least fig 1-138, ¶ 554, “For a polygon search, the polygon area is converted into multiple quadrangles based on the polygon definition”), (See at least fig 1-138, ¶ 560, “a user can view the actual appearance of an area and define geographic areas (e.g., radius, rectangle, or polygon) over the photograph. The system displays the search area and the search results over the photograph in the same manner described above for pictorial maps”).

Regarding claim 38, Florance discloses the method of claim 31, wherein the searching system is configured to provide interactive map-based searching of cemetery properties and visual property selection whereby one or more cemetery properties is selected by clicking with a pointing device within the one or more cemetery properties overlaying the satellite imagery; and wherein the searching system is configured to incorporate a searching bias, whereby search results may be prioritized based on at least proximity to a selected cemetery property (See at least fig 1-138, ¶ 212, “Each digitized video image depicts a view of a specified area of a real estate property. The data records include, for example, the digitized video images, textual information concerning the real estate, and information identifying the geographic location of the real estate in a computer database”), (See at least fig 1-138, ¶ 540, “The user can zoom in on the market area map by clicking on the zoom button”), (See at least fig 1-138, ¶ 532, “the analytical tool prompts the user for a geographic region in which to search for properties meeting the criteria. The user can define the geographic region by, for example, market, submarket, county, city, zip code, user defined boundaries (e.g., using the map search tools described herein), or street grid”)

Regarding claim 39, Florance discloses the method of claim 31, wherein the interactive data system is configured to provide dynamic heat maps comprising visual data associated with selected cemetery properties and data sets (See at least fig 1-138, ¶ 663, “This web-based analytic tool allows users to perform more sophisticated analyses of underlying market conditions and trends when making investment, leasing, purchase, sale, construction, and marketing decisions involving commercial real estate”), (See at least fig 1-138, ¶ 664, “ Clients can search the proprietary database of comparable sales information by multiple search parameters, including location, property type, square footage, price range, and number of units. Clients receive a report of all relevant properties in the database matching their search criteria, including photographs”)

Regarding claim 40, Florance discloses the method of claim 31, wherein the dynamic pricing system is configured to use machine-learning algorithms to analyze data so as to provide an optimal price for each cemetery property and unit of inventory; and wherein the dynamic pricing system is configured to maximize profits based on one or more predefined characteristics associated with each property and unit of inventory (See at least fig 1-138, ¶ 663, “This web-based analytic tool allows users to perform more sophisticated analyses of underlying market conditions and trends when making investment, leasing, purchase, sale, construction, and marketing decisions involving commercial real estate”), (See at least fig 1-138, ¶ 664, “ Clients can search the proprietary database of comparable sales information by multiple search parameters, including location, property type, square footage, price range, and number of units. Clients receive a report of all relevant properties in the database matching their search criteria, including photographs”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665